DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowed Claims
Claim(s) 1-16 and 19-22 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 1 with special attention given to the limitation claiming “a first number of coils of the fiber optic cable around the first portion and the second portion is different from a second number of coils of the fiber optic cable around the third portion, wherein the first number of coils is based on a resistivity of soil in which the first portion and the second portion are buried, and the second number of coils is based on a resistivity of soil in which the third portion is buried”. While it is known to install systems to measure corrosion protection for buried pipelines, as shown by Peters in previous rejections, and that soil aeration affects the amount of corrosion suffered by buried pipelines (see e.g. [0070] of Russell et al (US 2005/0006250 A1). There is no teaching or motivation that would it obvious to have the fiber optic cable 

Claim 11: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 11 with special attention given to the limitation claiming “a first portion and a second portion buried in aerated soil, and a third portion positioned between the first portion and the second portion, the third portion buried in non-aerated soil… a first number of coils of the fiber optic cable around the first portion and the second portion is based on a resistivity of soil in which the first portion and the second portion are buried, and a second number of coils of the fiber optic cable around the third portion is based on a resistivity of soil in which the third portion is buried”. While it is known to install systems to measure corrosion protection for buried pipelines, as shown by Peters in previous rejections, and that soil aeration affects the amount of corrosion suffered by buried pipelines (see e.g. [0070] of Russell et al (US 2005/0006250 A1). There is no teaching or motivation that would it obvious to have the fiber optic cable having 3 number of coils wherein the a first number of coils of the fiber optic cable around the first portion and the second portion is different from a second number of coils of the fiber optic cable around the third portion, wherein a first number of coils of the fiber optic cable around the first portion and the second portion is based on a 

Claim 20: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 20 with special attention given to the limitation claiming “a first portion and a second portion buried in aerated soil, and a third portion positioned between the first portion and the second portion, the third portion buried in non-aerated soil… yhe first number of coils is based on a resistivity of soil in which the first portion and the second portion are buried, and the second number of coils is based on a resistivity of soil in which the third portion is buried”. While it is known to install systems to measure corrosion protection for buried pipelines, as shown by Peters in previous rejections, and that soil aeration affects the amount of corrosion suffered by buried pipelines (see e.g. [0070] of Russell et al (US 2005/0006250 A1). There is no teaching or motivation that would it obvious to have the fiber optic cable having 3 number of coils wherein the a first number of coils of the fiber optic cable around the first portion and the second portion is different from a second number of coils of the fiber optic cable around the third portion, wherein he first number of coils is based on a resistivity of soil in which the first portion and the second portion are buried, and the second number of coils is based on a resistivity of soil in which the third portion is buried

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795